Title: To George Washington from William Livingston, 27 October 1779
From: Livingston, William
To: Washington, George


        Letter not found: from William Livingston, 27 Oct. 1779. Brig. Gen. William Woodford wrote Major General Stirling from Pompton, N.J., on 28 Oct.: “An honest Country man about twelve o’clock to Day picked up a letter in the Road near this place from Gove[rnor] Livingston to his Excellency which must have been dropped by a careless Express … the Letter was dated yesterday” (see GW to Stirling, 26 Oct., n.4).
      